Defendant appealed from a decree construing the will of Sarah A. Walsh, his mother, to vest in plaintiff, his brother, one-half of the residue of the estate. Plaintiff and defendant are of middle age. In 1916, their mother made her will, in which, after specific bequests, she devised one-half of the residue of her estate to her son James Lawson Walsh, and the other one-half as follows:
"Seventh. I give, devise and bequeath the remaining one-half of the rest, residue and remainder of the estate of which I shall die seized and possessed of every name, kind and description, and *Page 459 
wherever situated unto my son Frederick Landon Walsh, in case he shall die leaving issue or an adopted child or children. In the event, however, that my said son, Frederick Landon Walsh, shall die without issue or an adopted child or children him surviving, then it is my wish and will that he shall have the use and the income and proceeds from this legacy during the term of his natural life, and at his death, I give, devise and bequeath from such estate the sum of two thousand dollars ($2,000.00) to his wife, Maude L. Walsh, to her and her heirs forever; and the remainder of such estate I give, devise and bequeath to my son, James Lawson Walsh, to him and his heirs forever."
The language of the quoted provision is awkward but the intention is manifest. The provision gave Frederick a life estate, to become an estate of inheritance if, at his death, he left issue or an adopted child, otherwise to vest in designated remaindermen. The will did not vest the estate in Frederick, subject to divestiture by condition subsequent, but made vesting in him contingent upon a specified precedent condition. The intent expressed in the will is plain; the purpose violates no law, and our construction gives effect to all the language employed.
The decree in the circuit is reversed, and a decree will be entered in this court in accordance with this opinion. Defendant will recover costs.
NORTH, C.J., and FEAD, BUTZEL, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 460